DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed May 31, 2022 has been entered. No new matter has been added.
Claims 1 – 20 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 2, 5, 8 – 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2005/0006078).
Regarding Claims 1 – 2, 5, 8 – 9, 12:
Jeong teaches a transmission cooler thermal bypass device (10), comprising: a body (Figs 1 – 2) having a front side, a back side, a top side, a bottom side a first opening (57a), a second opening (57b), a third opening (59a), and a fourth opening (59b); a first passageway (via 56a) connecting the first opening and the second opening, the first passageway extending through the body from the first end to the second end; a second passageway (via 56a) connecting the third opening and the fourth opening, the second passageway extending through the body from the first end to the second end; and at least one fin (58); whereby the first passageway and the second passageway do not include a flow control valve.
Jeong is silent to the bottom side of the body has a length greater than the length of the top side of the body.
However, it would have been an obvious matter of design choice to change the length and size of the transmission cooler of Jeong, particularly with the bottom side of the boy, due to manufacturing tolerances and sizing the cooler to various engine compartment designs.

Claim 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2005/0006078) and in view of Zillig et al. (US 2011/0061744).
Regarding Claims 3, 10:
Jeong teaches all of the claimed limitations except for the openings are internally threaded.
However, Zillig et al. teaches a cooler bypass with openings that are internally threaded (paragraph 0074, Figs 4 – 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the internal threads of Zillig et al. in the openings of Jeong in order to engage and mount the cooler to an engine component.


Allowable Subject Matter
Claims 15 – 20 are allowed.
Claims 4, 6 - 7, 11, 13 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747